DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. 20200258967.

    PNG
    media_image1.png
    690
    1235
    media_image1.png
    Greyscale


Regarding claim 1, figs. 3 and 5-7 of Kim disclose a display panel, comprising 
an array substrate 100, a photo spacer layer 119 (which is a phot spacer layer because create spaces between OLED’ and OLED), and a light-emitting function layer 220 (par [0136]), wherein the photo spacer layer and the light-emitting function layer are sequentially disposed on the array substrate 100; 
wherein the display panel comprises a display area (dotted region which in SA and NDA1 – fig. 3) and a sensor light-receiving area SA disposed in the display area, the light-emitting function layer is disposed in the display area and the sensor light-receiving area (see fig. 7), the photo spacer layer comprises a plurality of first photo spacers 119 (in DA area) disposed in the display area DA and arranged at intervals (interval between TFT in fig, 3 and fig. 7) with each other, and a plurality of second photo spacers (119 with SA area) disposed in the sensor light-receiving area  SA and arranged at 

Regarding claim 11, fig. 2 of Kim discloses a display device, comprising the display panel as claimed in claim 1 and an optical sensor disposed on a back of the display panel; wherein the optical sensor corresponds to the sensor light-receiving area.

Regarding claim 12, par [0059] of Kim discloses wherein the optical sensor comprises a fingerprint recognition sensor.

Regarding claims 2 and 13, from figs. 3 and 6 of Kim necessary disclose wherein a projection area of each of the second photo spacers in a direction perpendicular to the array substrate is less than a projection area of each of the first photo spacers in the direction perpendicular to the array substrate (this is necessary the case as 119 in SA is smaller than 119 in SA area - par [0140] A width Wm of the main opening portion 119OPm may be less than a width Wa of the auxiliary opening portion 119OPa (Wm<Wa). This is because the main pixels Pm disposed in the resolution of the display area DA are greater than the auxiliary pixels Pa disposed in the resolution of the sensor area SA.)

Regarding claims 3 and 14, par [0141] of Kim discloses wherein a material of the photo spacer layer comprises an organic photoresist material.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 4 and 15, fig. 7 of Jeon discloses wherein the array substrate comprises a thin film transistor array and an organic planarization layer 117 (par [0134] covering the thin film transistor array, and the photo spacer layer is disposed on a side of the organic planarization layer away from the thin film transistor array. 
Kim does not disclose wherein a thickness of the organic planarization layer ranges from 1 micron to 1.3 microns.
However, although Kim is silent about the claimed thickness, it should be noted that a thickness does inherently exist in as shown in fig. 7 of Kim. 
Note, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to obtain a desired capacitance and thickness as required by applicant design. Therefore, while the structure of Kim does not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)]. 


Regarding claims 5 and 16, Kim discloses wherein the display panel further comprises a pixel defining layer (the slant surface side layer of 119 creating space hole layer of 119OPm/Pa which define where and how big the pixel is) such as  disposed between the organic planarization layer 117 and the photo spacer layer 119, wherein a plurality of pixel openings (the holes) are defined in the pixel defining layer, and the light-emitting function layer is disposed in the plurality of pixel openings.
Kim does not wherein a thickness of the pixel defining layer ranges from 1 micron to 1.3 microns.
However, although Kim is silent about the claimed thickness, it should be noted that a thickness does inherently exist in as shown in fig. 7 of Kim. 
Note, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to obtain a desired capacitance and thickness as required by applicant design. Therefore, while the structure of Kim does not quantitatively state a thickness, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)]. 
Therefore, it would have been obvious to one of ordinary skill in the art to form a display panel of Kim wherein a thickness of the organic planarization layer ranges from 1 micron to 1.3 microns in order to obtain a desired capacitance and thickness as required by applicant design.




Regarding claims 7 and 18, it is necessary the case wherein a material of the pixel defining layer is same as a material of the photo spacer layer (as slant surface side layer of 119 and the non-slant surface side layer of 119 are part of 119 material)

 Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Li 20190051707.
Regarding claims 9, 10 and 20, Kim discloses claims 1 and 11, but does not discloses wherein the display panel further comprises a base substrate disposed on a side of the array substrate away from the photo spacer layer, and a package layer 100, a polarizer 50, and a protective cover plate sequentially disposed on a side of the light-emitting function layer away from the photo spacer layer.

    PNG
    media_image2.png
    238
    402
    media_image2.png
    Greyscale


	In view of such teaching, it would have been obvious to form a display panel of Kim further comprising wherein the display panel further comprises a base substrate disposed on a side of the array substrate away from the photo spacer layer, and a package layer 100, a polarizer 50, and a protective cover plate sequentially disposed on a side of the light-emitting function layer away from the photo spacer layer such as taught by Li in order to form a OLED touch display panel.
 
Allowable Subject Matter
Claim 8 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829